Citation Nr: 1211445	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-31 127	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Seattle, Washington


THE ISSUES

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1967 to January 1969. 

This appeal to the Board of Veterans' Appeals, hereinafter the board, is from an August 2005 rating decision by the Department of Veterans Affairs (VA), Appeals Management Center (AMC) in Washington, DC, which granted service connection for a low back disability and assigned an initial 20 percent rating retroactively effective to the date of filing, January 30, 1998.  This action by the AMC followed three Remands by the Board in November 2001, November 2003, and again in June 2004.  The Veteran was notified of that action and he subsequently requested a higher disability evaluation.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is noted that the original claim for benefits was issued by the Seattle, Washington, Regional Office (RO), which denied entitlement to service connection for a lower back disability.  The appellant then appealed to the Board for review.  

A June 2007 rating decision by the Seattle RO denied entitlement to a TDIU. The Veteran filed a timely Notice of Disagreement.  Following the issuance of the Statement of the Case, the Veteran failed to perfect his appeal by filing a timely Substantive Appeal.  Ordinarily, the Veteran's claim would no longer be on appeal.  However based on the United States Court of Appeals for Veteran's Claims (Court) issuance of the decision of Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU is a derivative claim to a claim for increased rating, and not a standalone claim, the Veteran's TDIU claim remains on appeal until the increased rating claim is finally decided. 

Additional evidence was received after the issuance of the last supplemental statement of the case.  However, the Veteran's representative subsequently submitted a waiver of RO consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011). 

In September 2008 and May 2009, the Board remanded the Veteran's claim to the RO via the AMC. 

In June 2009, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ), commonly referred to as a Travel Board hearing.  A transcript of the hearing was produced and included in the claims folder for review.  After receiving a copy of the transcript, the Veteran submitted a short statement.  As this statement was meant to supplement his hearing testimony, the Board does not find that it requires initial review by the RO. 

The Board subsequently issued a Decision/Remand in February 2010.  The issues that were addressed in that action were as follows:

1.  Entitlement to an initial rating higher than 20 percent for a low back disability. 

2.  Entitlement to a separate rating for associated radiculopathy of the right lower extremity. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

In that action, the Board denied appellant's claim for entitlement to an increased evaluation for a lower back disability but granted separate disability ratings for associated radiculopathy of the right lower extremity.  The issue involving a TDIU was remanded for additional development.  

While the claim has been waiting disposition, the Board was informed that the service member had passed away and that his widow had submitted the appropriate paperwork for her substitution in her husband's claim.  As the matter of whether the substitution was proper has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and since the widow has not been provided with notice and her appellate rights, the issue of substitution is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served on active duty from February 1967 to January 1969.  

2.  On January 25, 2012, the Board was notified that the Veteran died in December 2011.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) in Seattle, Washington.  The Board recognizes that the service member's widow has requested that she be substituted for her husband in this matter, and that her request for substitution has been referred back to the AOJ (See Introduction).  


ORDER

The appeal is dismissed.




		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


